Citation Nr: 1427789	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a lumbosacral strain


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

On the April 2010 substantive appeal, the Veteran indicated he did not want a Board hearing of any type.  However, the September 2010 statement of the representative in the appealed case referenced a request for a Travel Board hearing.  The Board does not find any evidence in the record to suggest a hearing request was made by the Veteran.  Moreover, in the June 2014 informal hearing presentation, the Veteran's representative does not indicate a hearing request has been made but contends the case should be remanded for another VA examination, which as described below, is concurred with by the Board.  Thus, the Board finds the Veteran has not made a hearing request and appellate review may proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013). 

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  An August 2009 VA primary care note reflected the Veteran's belief that his back condition worsened since the May 2009 VA spine examination.  This was because when the May 2009 VA examination was conducted, the Veteran was not participating in his usual activities of daily living, such as maintenance of his home, including cleaning and yard work; however, since the Veteran restarted these activities he has limited range of motion and an increased amount of back pain.  Thus, a new examination is warranted given that there is an indication that the Veteran's service-connected lumbosacral strain worsened, and because the last examination was remote in time.  Therefore, the Veteran should be scheduled for another VA examination in order to determine the severity of his service-connected lumbosacral strain. 

Also, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from VA facilities in Orlando, Florida.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from Orlando VA Medical Center (VAMC) and any associated outpatient clinics, since April 2009 (excluding the August 2009 treatment record already associated with the claims file), and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Orlando VAMC and any associated outpatient clinics, since April 2009 (excluding the August 2009 treatment record already associated with the claims file), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbosacral strain.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



